Title: From Thomas Jefferson to Wilson Cary Nicholas, 4 August 1801
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


Dear Sir
Monticello Aug. 4. 1801.
I was in [hopes] we should have had the pleasure of seeing you here during the court, but I learn you were not at court yesterday. you once intimated to me a possibility that you might be able to spare me a superlative overseer which you had. I do not remember his name. this possibility seems to be strengthened by a late resolution (which your friends lament) of changing the form of your property & perhaps of leaving us. should you have determined to break up your plantations, you will probably have no further occasion for this overseer, in which case he might become [my salvation] on losing Clarke who leaves me this year. certainly if I get my Bedford establishment into indifferent hands I shall be bankrupt. I will therefore pray you, if not wanting for yourself, that you would be so good as to procure me the offer of your overseer, & at the same time to give me previously some idea of what proportion of the crop, you think he would agree to [take?] or what sum of money if we should not agree as to the proportion of produce. this you can judge of by what you have given yourself, and [judging by] […] Clarke’s [way] is so […]ant that, […] of hands, I ought to put an end to it, & return it to what […] gives. should there be no chance of getting this man, I will thank you for a line that I may not lose […] any other […]. in that case too a recommendation of some other would be recieved with thankfulness. accept assurances of my sincere friendship & respect.
Th: Jefferson
P.S. Your friends at Baltimore […] Rob. Smith had entered on the duties of Secy. of the Navy before I left Washington. he moves his family there in the fall.
